DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.
Applicant’s election without traverse of invention I (Claims 1-13) in the reply filed on 02/16/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a storage compartment comprising a first half and a second half” in line 2 (since “4” is indicated as a storage compartment in Figure 1, it is unclear if the storage compart comprise 10 and 12) and “said first half and said second half further configured to establish an internal storage space when in said second, closed configuration” in lines 4-6 must be shown or the feature(s) canceled from the claim(s). It is unclear as to what structure constitutes as the storage compartment and the internal storage space and clarification is requested regarding these features.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a storage compartment comprising a first half and a second half" in in line 2 and “an internal storage space” in line 5 and it is unclear if internal storage 
Claim 5 recites the limitation “a second magnet” in line 1 and it is unclear if there is a first magnet present. Clarification is respectfully requested.
Claim 7 recites the limitation "said connector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "a storage compartment comprising a first half and a second half" in in line 2 and “an internal storage space” in line 6 and it is unclear if internal storage space is the space within the storage compartment or another element entirely or if the storage compartment is the structure of the compartment and the internal storage space is the volume of that compartment.  Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solomon (US 2,842,178).

1: Solomon teaches a paint lid and can storage system (utility box in Figures 1-6, where the box is capable of accommodating an unclaimed paint lid and can) comprising: 

wherein said first half and said second half are configure to be transformed from a first, open configuration (open configuration in Figure 6) to a second, closed configuration (second configuration closed in Figure 5), said first half and said second half further configured to establish an internal storage space (internal space assumed as the internal volume of the above storage compartment, and the internal volume of the first half 12 and second half 11) when they are closed is capable of accommodating an unclaimed paint lid) when in said second, closed configuration;
said internal storage space configured for storing a paint lid (the internal volume of 11 and 12 when they are closed is capable of accommodating an unclaimed paint lid); and 
said second half of said storage compartment (second half 11) comprising a linking element (21, which is capable of attaching, i.e. contacting a bottom of an unclaimed paint lid, and retaining the unclaimed paint can, since 21 is capable of preventing an unclaimed paint can from moving or slipping) configured for retaining and attaching to a bottom of a paint can.

6: Solomon teaches the claimed invention as discussed above for Claim 1 and Solomon further teaches a clasp (clasp formed by 20, which is meant to be engaged with 18 and 19) located on said second half (second half 11), said clasp configured for securing said first half to said second half when in said closed configuration (see Figure 5).



8: Solomon teaches the claimed invention as discussed above for Claim 1 and Solomon further teaches a connector joining said first half and second half (connecting straps 13 functions as a connector which joins the first half 12 and second half 11).

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desjardins (US 4,998,696).

1: Desjardins teaches a paint lid and can storage system (a storage system that is capable of accommodating an unclaimed paint lid and can, see Figures 1-5) comprising: 
a storage compartment comprising a first half and a second half (compartment within first half 14 generally indicated by 28 and compartment within second half 10, generally within 14 and above 20, Figures 2 and 4); 
wherein said first half and said second half are configure to be transformed from a first, open configuration (first configuration when 10 and 14 are in their separate state, Figure 3) to a second, closed configuration (second configuration closed in Figures 2 and 4), said first half and said second half further configured to establish an internal storage space (internal space assumed as the internal volume of 14, enclosed by 10 and 14, Figure 2 and 4) when they are closed is capable of accommodating an unclaimed paint lid) when in said second, closed configuration;

said second half of said storage compartment (second half 10) comprising a linking element (liking element 43, which is capable of attaching and retaining 42, see Figures 1 and 5) configured for retaining and attaching to a bottom of a paint can.

6: Desjardins teaches the claimed invention as discussed above for Claim 1 and Solomon further teaches a clasp (clap formed by 28) located on said second half (second half 10), said clasp configured for securing said first half to said second half when in said closed configuration (see Figure 4, where 28 is secured to 14 via 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins (US 4,998,696) in view of Rawlins (US 3,352,450).

9: Desjardins teaches the claimed invention as discussed above for claim 1 with the exception of the linking element comprises a magnet.
Rawlins teaches a magnet (13) which is attached to a surface (11) for the purpose of removably maintaining the paint can on the tray (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified such that the storage system of Desjardins and the second half (10) was provided with a magnet at a bottom surface (36 of 10, Desjardins) in order to permit the second half (10) to permit the paint can to be removably coupled to the tray, as taught by Rawlins (col. 2, ll. 55-60).

Allowable Subject Matter
Claims 2-3, 5, 10-11, 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/King M Chu/Primary Examiner, Art Unit 3735